Title: From Thomas Jefferson to David Gelston, 9 October 1807
From: Jefferson, Thomas
To: Gelston, David


                        
                            Washington Oct. 9. 07.
                        
                        Th: Jefferson returns his thanks to mr Gelston for having forwarded the Stylograph recieved from Majr. Hunt,
                            which came safely to hand. he has no information what it cost, in order to ascertain the duty; but observes by a printed
                            advertisement that those of the highest price (folio) are 4. guineas in London, the middle price 3. guineas, the lowest
                            (8vo.) 2. Guineas. his being a 4to. is probably of the middle price, but there came also a ream of paper with it, which
                            whether included in the advertising prices he does not know. he thinks it will be safest to rate the whole at the highest
                            price.
                        He is not unmindful that he owes Mr. Gelston a [small]
                            sum of 6.95D for duties. it has only waited till he should have to make some larger remittance to New York in order to be
                            included with that. this will take place about 3 weeks hence, before which he will be glad to know that he may add the
                            duty for the Stylograph. he salutes him with great esteem and respect.
                    